MEMORANDUM **
Kevin C. Walla appeals from the sentence imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Walla contends that the district court erred by failing to address all of the relevant sentencing factors that must be considered pursuant to 18 U.S.C. § 3583(e) and by failing to give a specific reason for the term of supervised release imposed. Walla also contends that the sentence is substantively unreasonable. We conclude that the district court did not commit procedural error and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc), cert. denied sub nom. Zavala v. United States, — U.S. -, 128 S.Ct. 2491, 171 L.Ed.2d 780 (2008); United States v. Cope, 527 F.3d 944, 951-52 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.